Case 19-31632-KRH        Doc 41     Filed 06/27/19 Entered 06/27/19 16:13:00                Desc Main
                                    Document     Page 1 of 5


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


   RANDALL S. PARRISH                                      )
                                                           )       Case No. 19-31632-KRH
                                   Debtor,                 )             Chapter 13
                                                           )
   JAY M. PARRISH                                          )
                                                           )
                                   Joint Debtor.           )


                          MOTION FOR RELIEF FROM STAY
                        AND NOTICE OF MOTION AND HEARING

           Essex Bank (“Essex”), by counsel, respectfully moves this Court to grant relief from

   the Automatic Stay of 11 U.S.C. § 362 to allow Essex to enforce its remedies under certain

   security instruments and state law, including the right to foreclose upon and sell certain real

   property owned by the Debtor and Joint Debtor (“Debtors”), and in support thereof states as

   follows as its Motion for Relief from Stay:


           1.      The Court has jurisdiction pursuant to 28 U.S.C. § 1334. This matter is a core

   proceeding under 28 U.S.C. § 157.

           2.      The Debtors filed a voluntary Chapter 13 Petition on or about March 27,

   2019. Suzanne E. Wade was appointed as Trustee and continues to serve in that role.

           3.      On or about February 28, 2010, the Debtors executed a Promissory Note

   (“Note”) in the principal amount of $234,813.93, payable to and currently held by Essex,

   which was extended and/or modified by a series of other instruments, culminating most

   recently in a “Change in Terms Agreement” dated August 31, 2018 (collectively the “Note

   Documents”). A copy of the Note Documents is attached collectively as Exhibit 1.




                                                   1
Case 19-31632-KRH         Doc 41    Filed 06/27/19 Entered 06/27/19 16:13:00              Desc Main
                                    Document     Page 2 of 5


          4.        The Note as modified by the Note Documents is secured by a Deed of Trust

   dated January 19, 2006 and recorded in the Circuit Court of Goochland County, Virginia on

   January 20, 2006, as Instrument No. 060000315, having been executed by the Debtors and

   encumbering certain real property owned by the Debtor in Goochland County, Virginia

   located at 3015 River Road West (“Property”). A copy of the Deed of Trust is attached to this

   Motion as Exhibit 2. A full and complete description of the Property is contained in the

   Deed of Trust.

          5.        Upon information and belief, the Property is not the Debtor’s primary

   residence and is used for commercial purposes.

          6.        Essex is a secured creditor of the Debtors, with a payoff as of the petition

   date of $ $136,796.93 in principal, $2,042.82 in accrued interest, $27,935.76 in pre-

   petition late fees, and $325.00 in other charges, in accordance with the terms of the

   instruments. The total due and owing to Essex is $167,100.51 as of the petition date.

          7.        In addition to the amounts due and owing to Essex, Towne Bank has filed

   a proof of claim in the amount of $54,497.57, secured by a deed of trust on the Property,

   and James Blackburn, Sr. has filed a proof of claim in the amount of $177,500.00, which

   is also secured by a deed of trust on the Property.

          8.        The total amount due and owing to Essex and these other two creditors,

   and secured by the Property, as of the petition date, is $399,098.08.

          9.        The value of the Property as scheduled by the Debtors is $367,400.00,

   which is the same as the current tax assessment value, attached as Exhibit 3. In addition,

   on June 6, 2019, Clifford Porter, a real estate agent for the Debtors, e-mailed Debtors’

   counsel and several creditors to indicate that based on comparable properties, he did not




                                                  2
Case 19-31632-KRH        Doc 41     Filed 06/27/19 Entered 06/27/19 16:13:00                  Desc Main
                                    Document     Page 3 of 5


   believe that the Property would sell for enough to pay off all three liens. A copy of this e-

   mail is attached as Exhibit 4.

           10.     Despite filing a plan which proposed regular contract payments and

   despite continuing to benefit from the Property, the records of Essex Bank reflect that the

   Debtors have not made any payment on the Note since April 19, 2019.

           11.     Cause exists to grant relief from the automatic stay pursuant to 11 U.S.C. §

   362(d)(2), as the Debtors have no equity in the Property, and it is not necessary for an

   effective reorganization as evidenced by the Debtors’ filed plan which proposes to liquidate

   the Property.

           12.     Essex further requests that the fourteen day period under Rule 4001(a)(3) of

   the Federal Rules of Bankruptcy Procedure during which the stay remains in effect be waived

   and any Order granting relief shall become effective immediately upon entry.



           WHEREFORE, for the foregoing reasons, Essex Bank respectfully requests that

   this Court enter an Order granting it relief from the automatic stay of 11 U.S.C. § 362 as

   to the Property, allowing Essex to enforce its remedies under the Note and Note

   Documents and Deed of Trust, and otherwise under state law, including the right to

   foreclose upon the Property, and that the fourteen day period under Rule 4001(a)(3) of

   the Federal Rules of Bankruptcy Procedure during which the stay remains in effect be

   waived and that any Order granting relief shall become effective immediately upon entry,

   and that it have such other and further relief as the Court may deem appropriate.




                                                  3
Case 19-31632-KRH       Doc 41    Filed 06/27/19 Entered 06/27/19 16:13:00             Desc Main
                                  Document     Page 4 of 5


                  NOTICE OF MOTION AND NOTICE OF HEARING

   PLEASE TAKE NOTICE that, on July 17, 2018, Doug Myers, party-in-interest herein,
   filed a MOTION FOR RELIEF FROM STAY (“Motion”) with the United States
   Bankruptcy Court for the Eastern District of Virginia, Richmond Division (the "Court").


              PLEASE TAKE FURTHER NOTICE that your rights may be
       affected. You should read the Motion carefully and discuss it with your
       attorney, if you have one in this case. (If you do not have an attorney, you
       may wish to consult one).


               PLEASE TAKE FURTHER NOTICE if you do not want the Court to
       grant the relief requested in the Motion, or if you want the Court to consider your
       views on the relief requested therein, then, by July 17, 2019 (the "Response
       Deadline"), you or your attorney must:

                     File with the Court, either electronically or at the address shown
                     below, a written response to the Motion pursuant to Rule 9013-1(H)
                     of the Local Rules of the United States Bankruptcy Court for the
                     Eastern District of Virginia. If you mail your written response to the
                     Court for filing, you must mail it early enough so the Court will
                     receive it on or before the Response Deadline.

                     If a response is not properly and timely filed and served,
                     the Court may deem any opposition waived, treat the
                     Motion as conceded and enter an appropriate order
                     granting the requested relief without further notice or
                     hearing.

                                    Clerk of the Court
                                    United States Bankruptcy Court
                                    701 East Broad Street
                                    Suite 4000
                                    Richmond, VA 23219


                     Attend a hearing before the Honorable Kevin R. Huennekens,
                     United States Bankruptcy Judge, at 11:00 A.M. (prevailing Eastern
                     Time) on July 24, 2019, at the United States Bankruptcy Court for
                     the Eastern District of Virginia, Richmond Division, 701 East
                     Broad Street, Room 5000, Richmond, Virginia 23219.




                                               4
Case 19-31632-KRH       Doc 41     Filed 06/27/19 Entered 06/27/19 16:13:00             Desc Main
                                   Document     Page 5 of 5




          Respectfully submitted,

   ______/s/ David G. Browne_____
   David G. Browne (VSB No. 65306)
   SPIRO & BROWNE, PLC
   6802 Paragon Place, Suite 410
   Richmond, Virginia 23230
   Telephone: (804) 573-9220
   Facsimile: (804) 836-1855
   Email: dbrowne@sblawva.com
   Counsel for Essex Bank


                                CERTIFICATE OF SERVICE

           I hereby certify that on this 27 day of June, 2019, a true and accurate copy of the
   foregoing Motion for Relief from Stay was filed via the ECF system and served thereby
   on all parties receiving notice via the ECF system.




                                                         ______/s/ David G. Browne_____




   Respectfully submitted,

   ______/s/ David G. Browne_____
   David G. Browne (VSB# 65306)
   Spiro & Browne, PLC
   6802 Paragon Place, Suite 410
   Richmond, VA 23230
   Telephone:    (804) 573-9220
   Facsimile:    (804) 836-1855
   E-mail:       dbrowne@sblawva.com
   Counsel for Essex Bank




                                                5
